Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
Claims 8-20 are allowable over the prior art upon overcoming the double patenting rejection. 
The following is a statement of reasons for the indication of allowable subject matter: Most pertinent prior art, including U.S. Patent No. 6,146,386 to Blackman et al., U.S. Patent Pub. No. 2014/0007349 to Jackson et al., U.S. Patent Pub. No. 2012/0316609 to Wall et al., and U.S. Patent Pub. No. 2011/0184245 to Xia et al. disclose a spinal manipulating assembly for manipulating a patient's spine at a spinal surgical site in the patient. The spinal manipulating assembly comprises a compressor/distractor mechanism having a proximal end and a distal end, the distal end being configured to be attached to one of spinal anatomy and vertebral screws located on adjacent vertebrae at the spinal surgical site, a flexible connection portion having a length, a proximal end, and a distal end, the distal end being operatively connected to the proximal end of the compressor/distractor mechanism, and a control mechanism (operatively connected to the proximal end of the flexible connection portion, the control mechanism being configured to manipulate the flexible connection portion, thereby controlling the compressor/distractor mechanism to one of compress and distract the adjacent vertebrae at the spinal surgical site. The prior art further teaches a surgical table configured to adjust an orientation of the patient's spine, the adjusting the orientation of the patient's spine including one of compressing the patient's spine, distracting the patient's spine, angulating a lower half of the patient's body relative to an upper half of the patient's body, and rotating a portion of the table on which the patient is supported, thereby adjusting an orientation of the table and the patient with respect to a horizontal plane.
The prior art fails to teach or suggest, however, a remote control device adapted to control both the surgical table and the compressor/distractor mechanism to adjust the orientation of the patient's spine and a remote control device attached to or incorporated into the compressor/distractor mechanism and adapted to control the surgical table.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18 of U.S. Patent No. 10,646,213. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and granted patent disclose a method of remotely manipulating a patient's spine at a spinal surgical site, including utilizing a spinal manipulating assembly having a compressor/distractor mechanism, a first elongated arm, and a second elongated arm, distal end portions of the first elongated arm and the second elongated arm being configured to be attached to one of spinal anatomy and vertebral screws located on adjacent vertebrae at the spinal surgical site on a posterior side of the patient, a flexible connection portion having a length, a proximal end, a distal end, and a distal end portion, the distal end portion of the flexible connection portion being operatively connected to the compressor/distractor mechanism, a control mechanism operatively connected to the proximal end of the flexible connection portion being configured to manipulate the flexible connection portion to move the flexible connection portion inwardly and outwardly with respect to the base portion of the compressor/distractor, attaching the compressor/distractor mechanism to the one of a pair of vertebral screws, and respective spinal anatomy, and actuating the control mechanism to move the distal end portion of the flexible connection one of inwardly and outwardly with respect to the base portion to respectively move the distal portions of the first elongated arm and the second elongated arm toward and away from one another to respectively compress and distract the adjacent vertebrae at the spinal surgical site.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775